             Case 1:20-cr-00217-GHW Document 33 Filed 09/05/20 Page 1 of 2

T h e H o n or a bl e Gr e g or y H. W o o ds                                                       S e pt e m b er 4, 2 0 2 0
U nit e d St at es Distri ct J u d g e                                                                                Pa ge 1
S o ut h er n Distri ct of N e w Y or k

             M E M O R A N D U M E N D O RS E D



                                                                                                    S e pt e m b er 4, 2 0 2 0
                                                                                                           US D C S D N Y
B Y E CF                                                                                                   D OC U ME NT
H o n. Gr e g or y H. W o o ds                                                                             E L E C T R O NI C A L L Y FI L E D
U nit e d St at es Distri ct C o urt                                                                       D O C #:
S o ut h er n Distri ct of N e w Y or k                                                                    D A T E FI L E D: 9/ 5/ 2 0 2 0
U nit e d St at es C o urt h o us e
5 0 0 P e arl Str e et
N e w Y or k, N e w Y or k 1 0 0 0 7

R e: U nit e d St at es v. H e b e rt o E mi r o A c e v e d o M oli n a
      2 0 C r. 2 1 7 ( G H W)

Y o ur H o n or:

                Mr. M oli n a, wit h t h e c o ns e nt of t h e g o v er n m e nt, r e n e ws his r e q u est t h at t h e c h a n g e of
pl e a pr o c e e di n g, s c h e d ul e d f or S e pt e m b er 8, 2 0 2 0 b e a dj o ur n e d u ntil a d at e at w hi c h it is
c o n v e ni e nt f or t h e C o urt t o c o n d u ct a r e m ot e pr o c e e di n g, eit h er b y vi d e o or t el e p h o n e. Mr.
M oli n a m a k es t his r e q u est b e c a us e all o wi n g f or a r e m ot e pr o c e e di n g will i ns ur e t h e
v ol u nt ari n ess of t h e pl e a. T his r es ult will b e i n a c c or d wit h t h e i nt er ests of j usti c e a n d c o nsist e nt
wit h t h e ai m of t h e C A R E S A ct.

           B y l ett er fil e d o n S e pt e m b er 3, 2 0 2 0, Mr. M oli n a r e q u est e d t h at t h e C o urt p er mit Mr.
M oli n a’s c h a n g e of pl e a, s c h e d ul e d f or S e pt e m b er 8, 2 0 2 0, b e c o n d u ct e d at a r e m ot e pr o c e e di n g.
H e m a d e t his a p pli c ati o n b e c a us e c o u ns el h a d l e ar n e d t h at h e w o ul d b e q u ar a nti n e d f or t w o t o
t hr e e w e e ks aft er a n i n p ers o n pr o c e e di n g. B y Or d er d at e d S e pt e m b er 4, 2 0 2 0, t h e C o urt d e ni e d
t h e a p pli c ati o n wit h o ut pr ej u di c e a n d n ot e d t h at it w as n ot cl e ar w h et h er t his j ustifi c ati o n w as
s uffi ci e nt t o m a k e t h e n e c ess ar y fi n di n gs u n d er t h e pr o visi o ns of t h e C A R E S A ct.

            I a p ol o gi z e f or t h e l at e n ess of t h e i niti al r e q u est f or a r e m ot e pr o c e e di n g. H o w e v er, t h e
s c h e d ul e d S e pt e m b er 8 t h pr o c e e di n g is m y first s c h e d ul e d pr o c e e di n g si n c e t h e o ns et of t h e
P a n d e mi c f or a n i n- c ust o d y d ef e n d a nt. I o nl y r e c e ntl y b e c a m e a w ar e t h at t h e M C C w as
q u ar a nti ni n g all pris o n ers w h o a p p e ar e d at i n- p ers o n c o urt pr o c e e di n g.

           W h e n I dis c uss e d t h e q u ar a nti n e iss u e wit h Mr. M oli n a, h e w as v er y c o n c er n e d a b o ut t h e
pr os p e ct of b ei n g h el d i n s e gr e g ati o n f or w e e ks aft er t h e pr o c e e di n g. I b eli e v e Mr. M oli n a’s
                Case 1:20-cr-00217-GHW Document 33 Filed 09/05/20 Page 2 of 2

T h e H o n or a bl e Gr e g or y H. W o o ds                                                                                   S e pt e m b er 4, 2 0 2 0
U nit e d St at es Distri ct J u d g e                                                                                                            Pa ge 2
S o ut h er n Distri ct of N e w Y or k



u n d erst a n d a bl e c o n c er ns a b o ut w h at will h a p p e n t o hi m aft er a n i n - c o urt pr o c e e di n g m a y i m p a ct
his a bilit y t o e nt er a k n o wi n g a n d v ol u nt ar y pl e a.

            A c c or di n gl y, t h e i nt er ests of j usti c e f a v or a s h ort a dj o ur n m e nt of t h e c h a n g e of pl e a
pr o c e e di n g t o all o w f or a r e m ot e pr o c e e di n g t o b e arr a n g e d. As n ot e d, t h e g o v er n m e nt d o es n ot
o bj e ct t o t his r e q u est.

               T h a n k y o u f or y o ur c o nsi d er ati o n of t his m att er .


                                                                                     R es p e ctf ull y s u b mitt e d,

                                                                                     M ar k B. G o m bi n er
                                                                                     Att or n e y f or H e b ert o E mir o A c e v e d o M oli n a


C c: A U S A Ti m ot h y C a p o z zi

 A p pli c ati o n gr a nt e d i n p art. T h e C o urt will a dj o ur n t h e c h a n g e of pl e a pr o c e e di n g s c h e d ul e d f or S e pt e m b er 8, 2 0 2 0 t o a d at e t o b e
 d et er mi n e d. I n or d er f or t h e C o urt t o c o n d u ct a pl e a b y r e m ot e m e a ns, t h e C A R E S A ct r e q uir es t h at t h e C o urt fi n d t h at f or s p e cifi c r e as o ns t h e
 pl e a c a n n ot b e f urt h er d el a y e d " wit h o ut s eri o us h ar m t o t h e i nt er est s of j usti c e. " C A R E S A ct § 1 5 0 0 2( b)( 2)( A). B y s a yi n g i n its pri or or d er
 t h at it w as n ot cl e ar t h at t h e d ef e n d a nt's c o n c er n a b o ut t h e pr os p e ct of q u ar a nti n e w as s uffi ci e nt t o p er mit t h e C o urt t o m a k e t h e r e q uisit e
 fi n di n gs, t h e C o urt w as i n viti n g f urt h er ar g u m e nt t o s u p p ort t h e C o urt's a bilit y t o m a k e t h at fi n di n g. T his l ett er d o es n ot pr o vi d e a d e q u at e
 s u p p ort. T h e C o urt c a n n ot c o n cl u d e t h at t h e d ef e n d a nt's c o n c er n a b o ut t h e eff e ct of a q u ar a nti n e u p o n his r et ur n t o t h e M C C, w hil e
 u n d erst a n d a bl e, ris es t o t h e l e v el n e c ess ar y t o m a k e t h e fi n di n g r e q uir e d b y t h e C A R E S A ct; t h e A ct s ets a hi g h b ar, r e q uiri n g a fi n di n g of
 "s eri o us h ar m t o t h e i nt er ests of j usti c e " t o p er mit a r e m ot e pl e a. T h e p arti es h a v e n ot pr es e nt e d a s uffi ci e nt b asis f or t h e C o urt t o m a k e t h at
 fi n di n g. As a r es ult, o n t his r e c or d, t h e C o urt is n ot a bl e t o s c h e d ul e a r e m ot e pl e a pr o c e e di n g. Gi v e n t h at c o u ns el h as r e pr es e nt e d t o t h e
 C o urt t h at t h e d ef e n d a nt's c o n c er ns m a y i m p a ct his a bilit y t o e nt er a v ali d pl e a o n t h e s c h e d ul e d d at e, t h e C o urt will a dj o ur n t h e c h a n g e of pl e a
 h e ari n g. T h e p arti es ar e dir e ct e d t o s u b mit a pr o p os al f or a n e w s e nt e n ci n g d at e, a n d a n y r e q u est t o e x cl u d e ti m e u n d er t h e S p e e d y Tri al A ct
 t hr o u g h t h e n e w d at e, n o l at er t h a n S e pt e m b er 8, 2 0 2 0. C o u ns el is a d vis e d t h at r e q u ests t o a dj o ur n a c o nf er e n c e m ust b e m a d e n o l ess t h a n
 t w o b usi n ess d a ys pri or t o t h e c o nf er e n c e d at e. T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e t h e m oti o n p e n di n g at D kt. N o. 3 2.
 S O OR DERE D
 D at e d: S e pt e m b er 5, 2 0 2 0
